Citation Nr: 0012415	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  93-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include arthritis, on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from January 1978 to July 1984.   

The procedural history of this case was reviewed in depth 
when this matter was last before the Board of Veterans 
Appeals (Board) in July 1998, and will not be repeated in its 
entirety.  Relevant aspects of the procedural history will be 
reviewed as factual background below.


FINDINGS OF FACT

1. Subsequent to the Court's remand order of September 1996, 
which incorporated a joint motion in which the parties 
agreed that the appellant has not submitted a well-
grounded claim, there has been adduced no competent 
medical evidence of record evidencing a nexus between the 
appellant's in-service left knee complaints and left knee 
arthritis diagnosed nine years after his discharge from 
military service.  

2. Subsequent to the Court's remand order of September 1996, 
there has been obtained no competent medical evidence of 
record linking any current left knee arthritis to the 
appellant's service-connected right knee arthritis.


CONCLUSIONS OF LAW

1. By its order dated in September 1996 implementing the 
parties' joint motion to remand, the Court found that the 
appellant's claim of entitlement to service connection for 
a left knee disorder, to include arthritis on a direct and 
secondary basis was not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1997).

2. Subsequent to the Court's order of September 1996, the 
appellant has not submitted evidence sufficient to render 
his claim of entitlement to service connection for a left 
knee disability well grounded on a direct basis or as 
secondary to his service-connected right knee disability.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1997).  

3. Absent the submission of a well-grounded claim by the 
appellant, further development of the claims is barred by 
law.  Roberts v. West, 13 Vet. App. 185 (1999), Morton v. 
West, 12 Vet. App. 477, 481 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a joint motion for remand, this case was remanded by 
the United States Court of Appeals for Veterans Claims (the 
Court) in September 1999 for additional evidentiary 
development.

Upon review of the recent joint motion for remand, and 
relevant statutes, regulations and judicial precedent, in 
particular the Court's decision in Roberts v. West, 13 Vet. 
App. 185 (1999), the Board finds that further development of 
the claim is barred by law.  The Board's reasoning will be 
expressed below.

Relevant law and regulations

The law and regulations generally pertaining to this claim 
have been set forth in earlier Board decisions and will not 
be repeated here.  The law which is of crucial interest at 
this juncture is 38 U.S.C.A. § 5107(a), pertaining to well 
grounded claims; the law and its ramifications will be 
discussed in detail below.  





Factual background

The appellant's contention has not altered since the Board 
first reviewed this claim.  He argues that service connection 
is warranted for left knee arthritis, on both a direct and 
secondary basis.  With regard to his assertion of secondary 
service connection, he argues that his service-connected 
postoperative traumatic arthritis of the right knee caused 
his left knee osteoarthritis.  He contends that this occurred 
as a result of his having to favor his left leg, thus placing 
a greater burden on the left knee.  

It is now well-settled law that a remand is not for the 
purpose of rewriting an opinion so that it will superficially 
comply with the requirement to provide a comprehensive 
statement of the reasons or bases for its decision.  See 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  However, 
the essential facts in this matter have not changed since the 
Board's decision of July 1998 and in their pleadings before 
the Court, the parties have not identified any additional 
evidence existing beyond that already of record.  The Board 
is also acutely aware of its responsibility under applicable 
statute and precedent to provide a timely decision as to this 
remanded claim.  See § 302 of the Veterans Benefits 
Improvement Act of 1994; Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994). 

With due regard for these provisions of law, the Board 
observes that in September 1995, the appellant's claim of 
entitlement to service connection for a left knee disorder 
was denied by the Board on the basis that the claim was not 
well grounded.  Pursuant to an August 1996 joint motion by 
the appellant and the Department of Veterans Affairs (VA) 
filed with the Court, the Court remanded the appellant's 
claim in September 1996.  

In the joint motion filed by the parties in August 1996, 
after a discussion of 38 U.S.C.A. § 5107(a), it was stated:  


The 1993 VA examination and the 
aforementioned [service medical records] 
pertaining to a left knee disorder in 
service, [sic] may not be technically 
sufficient documentation to satisfy the well-
grounded burden because they do not create 
the required medical nexus.  See Grottveit, 
supra.  However, notwithstanding that 
38 U.S.C. § 5107(a) provides that the VA's 
statutory duty to assist is predicated upon 
the submission of a well-grounded claim, the 
parties are nonetheless in agreement that a 
current medical examination is needed for a 
full and fair adjudication for service 
connection for the left knee disability.

See page 4, joint motion for remand, date-stamped as received 
by the Court on August 27, 1996 [emphasis as in original].

The parties' use of the word "technically," and the 
parties' obvious emphasis on the term as evidenced by its 
italicization are unclear, since it is not explained or 
elaborated upon elsewhere in the joint motion.  Whatever 
interpretation may be drawn, however, the parties agreed that 
the appellant was not, as a matter of law, entitled to any VA 
assistance in the development of his claim.  However, the 
parties agreed that a recent VA medical examination afforded 
to the appellant was deficient, and that another VA medical 
examination was nonetheless needed for a "full and fair 
adjudication" of the appellant's claim with regard to the 
secondary service connection claim.  Id., page 4-5.  

By order dated September 6, 1996, the Court implemented the 
parties' joint motion with regard to the claimed left knee 
disorder on a direct or secondary basis, and remanded the 
claim to the Board.  

In April 1997, the Board remanded this case pursuant to the 
instructions contained in the joint motion for remand.  A VA 
medical examination was completed in September 1997 and after 
the VA Regional Office again denied the appellant's claim, 
the case was returned to the Board.
In July 1998, the Board again denied the appellant's claim  
entitlement to service connection for a left knee disorder on 
a direct or secondary basis.  As in September 1995, the Board 
found that the appellant had not submitted a well-grounded 
claim.  

By order dated in September 1999, the Court again remanded 
the appellant's claim pursuant to a joint motion for remand 
by the parties.  In the joint motion for remand, the parties 
agreed that a comprehensive VA medical examination had not 
been conducted, thus violating the Court's ruling in Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Analysis

The relevant procedural history of this case has been set out 
in detail above.  The Board denied the appellant's claim in 
decisions in September 1995 and again in July 1998 - each 
time because the Board determined that the claim was not well 
grounded.  In September 1996 and in September 1999, the Court 
approved joint motions for remand for additional development.  
Throughout the pendency of this matter, it does not appear 
that the parties or the Court determined that the claim was 
well grounded, and indeed in August 1996 it was conceded that 
a well-grounded claim had not been submitted.

This matter has again been returned to the Board for the 
conduct of a comprehensive VA medical examination.  However, 
for the reasons expressed below the Board respectfully 
declines to remand this case.  

The Board wishes to make it perfectly clear that has the 
utmost respect for the Court.  The Board is further cognizant 
that it is obligated by law to comply with the directives of 
the appellate courts, whether they are occasioned by review 
of the Courts or by agreement of the parties by joint motion 
for remand, and it has been held that where the remand orders 
of the are not complied with, the Board errs as a matter of 
law.  See Stegall, 11 Vet. App. at 271 (1998).  


However, the Board believes that the recent case of Roberts 
v. West, 13 Vet. App. 185 (1999), issued subsequently to the 
Court's remand order, is controlling.  In Roberts, the Court 
had occasion to rule upon the question as to what effect, if 
any, the failure to comply with a prior remand order under 
Stegall would have in a claim that was found to be not well 
grounded under Caluza and Morton.  The Board notes that the 
order remanding this matter was issued by the Court on 
September 20, 1999.  Roberts v. West was issued on November 
19, 1999, and is discussed infra.

The Board notes that the parties recognized in their August 
1996 joint motion the now well-settled law that the statutory 
duty to assist is not triggered absent the predicate 
submission of sufficient evidence of a well-grounded claim by 
the appellant.  The appellant has conceded that he did not 
submit such evidence, (see discussion of  joint motion, 
supra.).  In September 1996, the parties' concurrence that 
the claim was not well grounded was made law of the case by 
the Court.  Stegall, supra; see Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997).  Examination of the record since September 
1996 reveals that the parties have not altered this 
concurrence, and the Court has not modified this finding.  

The Board further observes that no competent medical evidence 
has been submitted or identified by the appellant subsequent 
to the Court's remand order in September 1996 that would 
serve to well ground the claim.  See Beausoleil v. Brown, 8 
Vet.App. 459, 464-465 (1996); Robinette v. Brown, 8 Vet.App. 
69, 80 (1995); see also generally Stuckey v. West, 13 Vet. 
App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence in existence that 
would manifestly well ground a claim, VA has a duty to inform 
the claimant of the importance of obtaining this evidence to 
"complete the application.") (Italics added).  

The Board is cognizant that it is obligated by law to comply 
with the directives of the appellate courts, whether they are 
occasioned by review of the Courts or by agreement of the 
parties by joint motion for remand, and it has been held that 
where the remand orders of the are not complied with, the 
Board errs as a matter of law.  Stegall, 11 Vet. App. at 271 
(1998).  The Board in its present review is thus confronted 
by two conflicting precedential opinions of the Court, as it 
applies to this case.  Either under Stegall, the Board must 
again remand the case to secure the directed medical opinion; 
or, following the Court's recent ruling in Roberts (as well 
as in other cases that generally address the question), the 
Board must find that the Court's September 1996 order 
implementing the parties' concurrence regarding the 
appellant's predicate failure to submit a plausible claim is 
the law of the case and further development is barred as a 
matter of law.   

Under 38 U.S.C. A. § 5107(a), it is well-settled that an 
applicant for VA benefits has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded," 
meaning that the claim is "one which is . . . capable of 
substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim rests solely with the 
claimant.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton, 12 Vet. 
at 481 (emphasis added).   It was also noted that the 
claimant's burden to produce evidence to render a claim well 
grounded was a "condition precedent established by 
Congress" that neither VA nor the Court was free to ignore.  
Morton, 12 Vet. App. at 485.    

It is now beyond cavil that in order for the appellant's 
claim to be well grounded,  there must have been presented 
competent evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 
441, 443 (1996).  

It is also well-settled that if the claimant meets his 
initial burden to submit a well-grounded claim, then and only 
then is VA's statutory responsibility to assist him in its 
development triggered.  Epps, supra; YR v. West, 11 Vet. App. 
393 (1998); Wandel v. West, 11 Vet. App. 200 (1998); Berotti 
v. West, 11 Vet. App. 194 (1998); Franzen v. Brown, 9 Vet. 
App. 235 (1996); Stringham v. Brown, 8 Vet. App. 445 (1995); 
see also 38 C.F.R. § 3.326.  The parties obviously recognized 
this in their August 1996 joint motion for remand, quoted 
above.

In particular, it has been observed that whether a VA 
examination should be conducted when a reasonable probability 
of a valid claim is indicated is an issue that arises only 
where a claim has already been determined to be well 
grounded, and that any perceived defect in the conduct of  VA 
medical examinations that do not entitle a veteran to 
corrective action without him initially having submitted 
evidence sufficient to render this claim well grounded.  
Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

The Board believes that it is bound by the recent case of 
Roberts, supra, issued subsequently to the Court's current 
remand order.  In Roberts, a Korean War veteran had secured 
service connection for the residuals of frostbite of the 
hands and feet shortly after he was discharged from active 
service in 1952.  Forty years later, the veteran claimed 
service connection for arthritis of multiple joints, 
secondary to the frostbite he had sustained in service.  
Among other evidence submitted in support of the claim, the 
veteran proffered a letter authored by a VA official, that 
observed in general that veterans who had cold injuries could 
experience late sequelae of the original injuries, including 
arthritis.  In due course of the development of his claim, 
the Board directed that the veteran be afforded a VA medical 
examination.  The Board directed that the examiner respond to 
two essential inquiries regarding:  (1) the etiology of the 
veteran's multiple joint arthritis, and (2) the VA letter 
proffered by the veteran.  

The veteran underwent the VA examination that was directed by 
the Board's directive.  In relevant part, the examiner 
observed that osteoarthritis had been associated with trauma.  
Because the veteran had a history of frostbite of the hands 
and feet, the RO granted service connection for arthritis in 
these areas based upon the recognition that frostbite was 
significant trauma.  However, because the examiner stated 
that he could not opine whether the veteran's arthritis of 
his joints was related to frostbite, the RO and the Board 
denied service connection for arthritis of the appellant's 
joints other than those of his hands and feet.  Roberts, 13 
Vet. App. at 187-189.

Although the veteran in Roberts argued before the Court that 
the RO had not complied with its obligation under Stegall to 
ensure that a medical opinion addressed the etiology of 
arthritis of his multiple joints, the Court found that 
because the appellant's claim with regard to these joints was 
not well grounded, VA was not obligated to comply with the 
prior remand directives. 

Indeed, the Court there observed that Roberts  was "very 
different from the Stegall case.  The claim for an increased 
rating was well grounded in Stegall."  Roberts, 13 Vet. App. 
at 188.  

Here, as in Roberts and unlike in Stegall, the appellant's 
claim is not well grounded.  As is noted above, the parties 
agreed in August 1996 that the appellant's claim was not well 
grounded.  There appears to have been no subsequent agreement 
of the parties that the claim is well grounded, and there has 
been no evidence submitted subsequent to that time to alter 
this conclusion.  Absent the submission of new evidence that 
would alter this finding, the agreement of the parties, as 
approved by the Court, is the law of the case that will not 
be disturbed.  See Chisem, 10 Vet. App. at 527-8.  The Board 
is therefore of the opinion that it is bound by the parties' 
concurrence as to the lack of well-groundedness of this 
claim.  

In Chisem, the Court noted that the law of the United States 
Court of Appeals for the Federal Circuit has recognized three 
exceptions to the law of the case doctrine:  (1) when the 
evidence at trial was substantially different from that in 
the former trial upon which the appellate court based its 
decision; (2) when the controlling authority as since made a 
contrary decision of law; and (3) when the appellate decision 
was clearly erroneous.  Chisem, 10 Vet. App. at 528 [citing 
Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc. 761 F. 
2d, 649, 657 (Fed. Cir. 1985)].

In this case, none of the exceptions apply.  The evidence 
upon which the parties' concurrence was reached, and as was 
mandated by the Court, is the same as it was when the Board 
initially reviewed this matter.  Examination of the parties' 
most recent joint motion for remand, implemented by the 
Court's order of September 1999, reveals that the parties did 
not alter their fundamental concurrence that the claim was 
not well grounded, but only reiterated that the appellant had 
not been afforded a comprehensive VA medical examination to 
investigate his contentions.  There has been no change in the 
Court's caselaw that would support a finding that the 
appellant's claim is well grounded.  Further, given the 
parties' concurrence that the claim is not well grounded, and 
absent competent medical evidence of a nexus between the 
appellant's military service or his service-connected right 
knee disorder and his claimed left knee disability, the Board 
cannot find that the parties concurrence as to the lack of a 
well grounded claim was clearly erroneous.   

The Board further notes in this regard that in Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994), the Court chastised VA 
for proceeding to assist a claimant in developing his claims 
without paying sufficient heed to the determination as to 
whether the claims brought met the statutory requirements, as 
construed by the Court's precedents, to be well grounded. The 
Court observed that "[a]ttentiveness to this threshold issue 
is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones." Id.  Indeed, the Court's admonition was evident in 
its observation that if VA developed claims that were not 
well grounded, "grave questions of due process can arise if 
there is apparent disparate treatment between claimants in 
this regard."  Grivois, 6 Vet. App. at 140. 

Given the Court's well-settled case law, there can be no 
question that absent the joint motion for remand and the 
Court's order implementing it, further development of this 
matter would not have been in question as such would have 
been barred.  To the extent that any doubt remains on this 
issue, the Board must follow the dictates of the Court, and 
its most recent pronouncement in Roberts resolved such doubt.  
In its present posture, were VA to develop the claim, it 
would run afoul of the Court's caution in Grivois, supra.   
Moreover, the Court's recent decision in Roberts, when read 
with the decisions in Epps, Morton, and Voerth makes clear 
that VA may not, as a matter of law, further develop this 
claim.    

In sum, (1) the parties have agreed that the appellant's 
claim is not well grounded and (2) under the Court's 
jurisprudence, claims that are not well grounded cannot be 
developed.  To the extent that the previous remands in this 
case, and Stegall, hold otherwise, the Board believes that 
more recent precedential cases, such as Morton, Voerth and 
especially Roberts, control.

The Board takes this opportunity to emphasize its cognizance 
that it is obligated by law to follow the directives of its 
reviewing appellate courts.  In this matter, the Board has 
been placed in an untenable position.  It has been 
essentially directed to develop a claim that has been 
conceded by the parties to be not well grounded, and which 
therefore may not, as a matter of law, be appropriately 
developed.  As discussed in detail above, the Board believes 
that its decision to address the issue on appeal without 
remanding the case is based on the law of this case and on 
numerous, well-reasoned recent decisions of the Court.  The 
Board additionally observes that to remand this case for 
another VA examination under such circumstances would 
constitute a needless expenditure of scarce VA medical and 
other resources which may be more beneficially applied to 
activities such as the medical treatment of other veterans 
with presently service-connected disorders and those 
requiring VA's medical care.  See 38 U.S.C. § 7261(b); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).     

In short, the Board finds that the law of this case is that 
the appellant's claim is not well grounded.  A remand for 
development of the evidence is not appropriate as a matter of 
law.  In the absence of a well-grounded claim, the benefits 
sought on appeal are denied.




ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for a left knee disability is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

